Citation Nr: 0908727	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  05-33 134	)	DATE
	)
	)

On appeal from the
Department of  Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for instability of the right knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for arthritis of the right knee.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), to include on an extra-schedular basis 
pursuant to 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b) 
(2008).



ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to September 
1970.

These matters come before the Board of  Veterans' Appeals 
(Board) on appeal from rating decisions by the New York, New 
York, Department of Veterans Affairs (VA) Regional Office 
(RO).

In March 2008, the Board remanded these matters for 
additional development and readjudication.  After partially 
completing the requested actions, the appeal has been 
returned to the Board for further appellate consideration.

Because the claims for higher ratings on appeal involve a 
request following the initial grant of service connection, 
the Board has characterized these claims in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from those for 
increased ratings for already service-connected disability).

The claim for a TDIU will be considered within the Remand 
section of this document below and is REMANDED, again, to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran when further action, on his 
part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims decided herein has been accomplished.

2.  Since the August 16, 2002 effective date of service 
connection, arthritis of the right knee has been manifested 
by pain, crepitus, flexion limited at most to 110 degrees 
with pain and normal extension.

3.  Since the August 16, 2002 effective date of service 
connection, the medical evidence shows that the Veteran's 
instability of the right knee is productive of no more than 
slight impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for arthritis of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5261, 5262 (2008).

2.  The criteria for an initial rating in excess of 10 
percent for instability of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic 
Code 5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The  Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 and Supp. 2008)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet.  
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a  
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any  
information and evidence not of record (1) that is necessary  
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  
        
VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American  Veterans v. Secretary of  
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, 
the VCAA notice requirements may, nonetheless, be satisfied 
if any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, pre-rating letters dated in May 2004 and in 
January 2005 provided notice of what was needed to 
substantiate the claims for service connection.  Following 
these notice letters, the RO granted service connection for 
arthritis of the right knee in a February 2005 decision, and 
for instability of the right knee in a September 2005 
decision.  The September 2005 SOC set forth the criteria for 
higher ratings for arthritis and for instability of the right 
knee (which suffices for Dingess/Hartman).  In a May 2008 
post-rating letter, which was consistent with 
Dingess/Hartman, the Veteran was provided notice of the type 
of evidence necessary to establish a disability rating or an 
effective date for each of the disabilities on appeal.  The 
May 2008 letter also informed the Veteran that he should 
provide the RO with any additional evidence or information 
that he may have concerning the level of his disabilities.  
Following the issuance of the May 2008 notice described 
above, the Veteran was afforded further opportunities to 
present pertinent information and/or evidence to the matter 
on appeal before the RO readjudicated these matters (as 
reflected in a December 2008 SSOC).  Hence, the  Veteran is 
not shown to be prejudiced by the timing of VCAA-compliant 
notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's VA and private medical records, and the reports of 
January 2005, April 2005, and October 2008 VA examinations.  
In addition, various written statements provided by the 
Veteran are associated with the claims file. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
II.  Factual Background

An April 2003 VA examination report reveals that the Veteran 
complained of pain, weakness, stiffness swelling and giving 
away of the right knee.  He stated that his knee is in 
constant pain.  Prolonged standing and ladder climbing 
aggravate the right knee.  It was noted that he wears a 
commercial elastic knee brace.  It was noted that he was a 
construction worker and sand blaster, which impacted upon his 
shoulder disabilities.  Findings were that the Veteran flexed 
to 115/140, but the  Veteran stopped because of pain, he had 
full painless extension.  He had stable medial and lateral 
meniscus.  There was no redness, heat or abnormal movements.  
There was no ankylosis and no inflammatory arthritis.

An October 2003 VA outpatient record reflects that the 
Veteran complained of flare-ups.  He remained active with the 
Judo Club and continued to remain physically fit. 

A February 2004 VA orthopedic record reflects that both of 
the Veteran's knees were stable. There was no apparent 
effusion.  There was a tiny amount of crepitus.  There was no 
instability of the anterior and posterior cruciate ligaments.  
McMurray testing was negative. Review of x-ray reports 
revealed narrowing of the medial joints space which appeared 
to be minimal and likely to be age related. 

In an April 2004 private medical record, J. M. Spring, M.D., 
noted that the Veteran complained of right knee pain and 
tenderness.  Examination showed no effusion.  He had some 
tenderness to palpation over the medial femoral condyle.  
Lateral joint line was nontender.  He had a mild amount of 
crepitation with palpation of the patella, but no 
apprehension.  He had good range of motion from 0 to 130 
degrees.  No ligamentous laxity was appreciated with the 
medial and lateral collateral ligament; however the Veteran 
was noted to have 1+ laxity with posterior drawer.  He had a 
small amount of laxity also with the anterior cruciate 
ligament, but this was equal when compared to the left knee.  
He had a firm endpoint.  McMurray's was negative.  Calf was 
soft and nontender.  The Veteran was otherwise 
neurovascularly intact.  The impression was DJD of the right 
knee, medial compartment with PCL instability.  

A May 2004 VA orthopedic clinic record reflects that the 
Veteran complained of right knee pain.  He had received 
steroid injections, one helped and one did not.  He reported 
that his knee occasionally gave out on him.  On physical 
examination, the  Veteran had no effusion on his right knee.  
He had full extension and beyond 100 degrees of flexion.  
There was no varus/valgus instability.

A January 2005 VA orthopedic clinic record notes that the 
Veteran had no obvious effusion of his right knee.  He was 
able to get full extension and full flexion.  No varus and 
valgus instability or anterior posterior drawer instability 
were noted.  
 
A January 2005 VA joints examination report reflects that the 
Veteran complained of right knee pain.  Physical examination 
revealed flexion to 110 degrees with pain in the right knee.  
There was deformity, swelling, heat, and tenderness.  There 
was a grinding sensation of the right knee.  McMurray was 
positive and drawer test was negative.  The Veteran's gait 
was with a limp.  There was a functional limitation on 
standing and walking on the right knee.  Inflammatory 
arthritis was present.  The  Veteran did not use any 
assistive devices.  He was unable to bend his knee without 
any pain. There was no additional limitation with repetitive 
movement or on 
flare-up.  There was instability of the knee on the right.  
An x-ray was obtained.  The diagnosis was DJD of the right 
knee.  There was no dislocation or subluxation of the right 
knee.

In a March 2005 private medical record, Dr. J. M. Spring 
noted that the Veteran reported he could not continue to work 
in his current occupation because of three service-connected 
disabilities.  Dr. Spring indicated that the Veteran was seen 
for evaluation as to whether or not the Veteran could 
continue his job as a stone mason with lifting and working on 
ladders and sandblasting.  The Veteran reported instability 
and pain in the knee with morning stiffness.  Examination of 
the knee showed tenderness along the medial joint line.  Good 
range of motion.  Mild varus deformity and no effusion. There 
was laxity of the posterior drawer on the right side and 
laxity of the anterior cruciate which was a little greater 
than on the left side.  Medial collateral and lateral 
collateral were intact.  Range of motion was normal.  X-rays 
showed degenerative arthritis in the medial compartment, mild 
to moderate.  The diagnosis was arthritis of the knees, 
probably degenerative tear.  From the available information 
and examination, Dr. Spring concluded that he would consider 
the Veteran disabled from doing his work as a roofer, mason, 
and sandblaster.  

A March 2005 VA orthopedic record reflects that the Veteran 
complained of significant pain at the right knee.  An x-ray 
of the knee showed a degenerative change, particularly at the 
medial compartment.  An MRI showed significant joint space 
narrowing with degenerative changes on the medial side, 
particularly.  Degenerative medial and lateral menisci.  
Posterior cruciate ligament is also noted to be torn. The 
Veteran reported that in the past he worked and had been 
trained as a stonemason and a sandblaster, requiring heavy 
manual labor, from ladders and roofs.  The VA physician found 
that the Veteran was unable to perform this type of manual 
labor and he believed that the Veteran would be suitable only 
for a sedentary type of work.  

A January 2006 private employability analysis notes that the 
Veteran complained of instability of the right knee with 
gait, which has resulted in him losing his balance and he 
walks with an awkward gait.  

VA orthopedic clinic records from March and May 2007 reflect 
that x-rays of the right knee showed mild to moderate medial 
compartment arthritis.  On examination, the Veteran was 
wearing a neoprene brace.  The right knee had full range of 
motion.  There was some crepitus on range of motion and some 
medial side joint line tenderness.  The Veteran had no varus 
or valgus laxity to stress testing.  He had a positive 
posterior drawer and negative anterior drawer.  The Veteran 
was neurovascularly intact distally.  The March 2007 record 
noted that the clinical examination raised a suspicion for a 
likely complete tear of the posterior cruciate ligament.  

An October 2008 VA examination report reflects that the 
Veteran did not use assistive devices.  He did not have 
incapacitating episodes.  He had standing limitation of 30 
minutes.  He had walking limitation of three to four blocks 
or thirty minutes.   The Veteran reported giving way of his 
right knee, instability, pain, and weakness.  He denied 
stiffness, episodes of dislocation or subluxation, locking, 
effusion, flare-ups and inflammation.  The Veteran described 
his knee pain as constant over the medial aspect and was 
worse as the day went on.  It was aggravated by stairs and 
uneven ground.  The VA examiner reported that the   Veteran's 
gait was antalgic.  Range of motion revealed flexion on 
active and passive  motion was 0 to 125 degrees and extension 
on active and passive motion was to 0 degrees.  There was no 
additional loss of motion on repetitive use.   The VA 
examiner's summary was that that the Veteran's right knee 
condition was bony joint enlargement, tenderness, painful 
movement, and weakness.  There was no crepitation, no clicks 
or snap, no instability, no patellar or meniscus abnormality.  
In addition, the VA examiner noted tender medial patella and 
palpable anterior margin medical meniscus.  The diagnosis was 
post traumatic arthritis right knee.  The VA examiner noted 
that the Veteran was not employed.  He was self employed as a 
sand blaster and mason contractor.  This was extremely 
physical work requiring heavy lifting working on roofs and 
working overhead.  As a result of the post traumatic 
arthritis of the right knee and both shoulders, the Veteran 
had to discontinue this work and due to lack of other skills 
is essentially unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities.    The VA examiner also noted that the Veteran 
is a teacher of self defense, but can no longer perform well.  
He continues to go fishing and swimming.  He is easily tired 
and easily fatigues.  


II.  Increased Ratings

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7. After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as 
here, the question for consideration is the propriety of the 
initial ratings assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found), is required. See Fenderson, 12 Vet. App. at 
126.  See also, Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating based on 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination, to include 
during flare-ups and with repeated use, when those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).
The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).

A.  Arthritis of the Right Knee

The initial 10 percent rating for the Veteran's arthritis of 
the right knee has been assigned under Diagnostic Codes 5010-
5260. 

Under DC 5010, traumatic arthritis is rated as degenerative 
arthritis under DC 5003, which, in turn, provides states that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. When, however, the limitation of motion of the 
specific joint or joints involved is noncompensably disabling 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  See 
C.F.R. § 4.71a.

Normal range of extension of the knee is to 0 degrees and 
normal range of flexion of the knee is to 140 degrees.  See 
38 C.F.R. Part 4, Plate II .

Under DC 5260, limitation of flexion to 45 degrees warrants a 
10 percent rating.  A 20 percent rating requires flexion 
limited to 30 degrees.  A 30 percent rating requires flexion 
limited to 15 degrees.  

Under DC 5261, limitation of extension to 15 degrees warrants 
a 20 percent rating.  A 30 percent rating requires limitation 
of extension to 20 degrees.  A 40 percent rating requires 
limitation of extension to 30 degrees.  A 50 percent rating 
requires limitation of extension to 45 degrees. 

VA General Counsel has held that separate ratings under 38 
C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion 
of the leg) and Diagnostic Code 5261 (limitation of extension 
of the leg), may be assigned for disability of the same 
joint. VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

Considering the objective medical evidence of record in light 
of the above criteria, the Board finds that a rating in 
excess of 10 percent for the Veteran's service-connected 
arthritis of the right knee is not warranted at any point 
since the effective date of the grant of service connection. 

First addressing limited motion, the Board notes that, 
collectively, the above evidence reveals that the Veteran has 
had normal extension, which would not warrant a compensable 
rating under Diagnostic Code 5261.  Moreover, while there has 
been some limitation of flexion of the right knee-110 degrees 
with pain on motion (as shown during the June 2005 VA 
examination) - such has not been shown to be to an extent 
that would warrant a compensable rating under Diagnostic Code 
5260.  Thus (per 38 C.F.R. § 4.71a, Diagnostic Code 5003), no 
more than a 10 percent rating is warranted.  This is so even 
considering functional loss due to pain and other factors set 
forth in 38 C.F.R. §§ 4.40 and 4.45 and DeLuca.  While the 
Board is aware of the Veteran's complaints of pain, weakness, 
and stiffness, and findings of pain during range of motion 
testing, the Veteran's pain, weakness, and stiffness, is not 
shown by competent, objective evidence to be so disabling as 
to warrant even the minimal compensable rating under 
Diagnostic Code 5260, much less the next higher, 20 percent 
rating under that diagnostic code.  Also for the reasons 
noted above, there is no basis for assignment of separate 
ratings for limited flexion and extension.

The Board has also considered the applicability of other 
potentially applicable diagnostic codes for rating DJD of the 
left knee, but finds that no higher rating is assignable.  
The Veteran has never demonstrated or been diagnosed with 
ankylosis of either knee, dislocated semilunar cartilage, or 
impairment of the tibia and fibula.  Therefore, 38 C.F.R. § 
4.71a, DCs 5256, 5258, and 5262 are not for application.

B.  Instability of the Right Knee

In a September 2005 rating decision, the RO granted a 
separate 10 percent rating for instability of the right knee 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
effective August 16, 2002.

Under Diagnostic Code 5257, pursuant to which recurrent 
subluxation or lateral instability is rated, a 10 percent 
rating is assigned for slight impairment, a 20 percent rating 
is assigned for moderate impairment, and a 30 percent rating 
is assigned for severe impairment.

As noted above, the Veteran's primary complaints are pain, 
instability, swelling, stiffness, weakness, and giving away.  
However, the objective findings suggest, at most, overall 
slight instability of the right knee.  In this regard, while 
a January 2005 VA examination report reflects a finding of 
instability, subsequent medical records, to include the most 
recent October 2008 VA examination report are negative for 
instability.  Moreover, there is no evidence of increased  
subluxation or instability due to weakness, pain, or fatigue 
on repetitive motion.  Therefore, entitlement to an initial 
rating in excess of 10 percent for instability of the right 
knee is not warranted.   38 C.F.R. §§ 4.40, 4.51, 4.71a, Code 
5257.  In reaching this decision, the Board notes that 
service connection has been separately established for the 
Veteran's arthritis of the right knee, as discussed above, 
and the evaluation for that disability contemplates loss of 
range of motion.  The symptoms used to evaluate that 
disability may not be used to evaluate the Veteran's 
instability.  38 C.F.R. § 4.14.   

C.  Both Right Knee Disabilities

In addition, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating for these issues 
under 38 C.F.R. § 3.321(b)(1) (2008); see Shipwash v. Brown, 
8 Vet. App. 218 (1995).  Here, the record does not reflect 
that the Veteran was hospitalized for his service-connected 
right knee disabilities. There is no objective evidence 
revealing that his knee disorders alone caused marked 
interference with employment, e.g., employers' statements or 
sick leave records, beyond that already contemplated by the 
schedular rating criteria.
 
Under these circumstances, the Board must conclude that the 
criteria for an initial rating in excess of 10 percent, each, 
for arthritis and for instability of the right knee have not 
been met at any point since the effective date of the grant 
of service connection for these disabilities. As such, there 
is no basis for staged rating of either of the Veteran's 
right knee disabilities, pursuant to Fenderson, and the 
claims for higher initial ratings must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against assignment of 
any higher rating for the   Veteran's arthritis and 
instability of the right knee, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

An initial rating in excess of 10 percent for arthritis of 
the right knee is denied.

An initial rating in excess of 10 percent for instability of 
the right knee is denied.


REMAND

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

A review of the claims file reveals that the directives of 
the March 2008 remand, pertaining to the claim for a TDIU 
were not followed.  In this regard, the Board instructed the 
RO to undertake further development of the claim for a TDIU, 
including a VA examination and opinion as to whether the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.  
After such development was completed, the RO was to 
readjudicate the claim for a TDIU and if the claim was not 
granted, the RO was to furnish the Veteran with an SSOC.  
However, after performing the requested actions, the RO 
issued a December 2008 SSOC in which it did not readjudicate 
the claim for a TDIU; instead, the RO deferred adjudication 
and returned the appeal to the Board.  Hence, further remand 
of this matter is warranted.

The Veteran contends that he is totally disabled and unable 
to work as a result of his service-connected disabilities.  
It is noted that the Veteran is a high school graduate and 
his occupational experience for over thirty years was as a 
sandblaster and stone mason.  Additionally, the Veteran 
submitted a copy of 38 C.F.R. § 4.16, in which he indicates 
that 38 C.F.R. § 4.16(b) is for application in his case. 

The applicable law provides that a TDIU may be assigned where 
the claimant is deemed to be unable to secure and maintain 
substantially gainful employment as the result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to at least 70 percent.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a) (2008).

If the claimant does not meet the minimum percentage rating 
requirements of § 4.16(a), he or she may still be entitled to 
the benefit sought where the case presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards to warrant a TDIU on an extra-schedular basis.  38 
C.F.R. § 4.16(b) (2008).  In this regard, rating boards 
should submit to the Director of the Compensation and Pension 
Service, for extra-schedular consideration all cases of 
Veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a).  Id.  An assessment for 
extra-schedular referral requires a full statement of 
consideration of the Veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the 
issue.  Id.

The Veteran's service-connected disabilities include the 
following: right acromioclavicular separation, rated as 20 
percent disabling from August 16, 2002, left 
acromioclavicular separation, rated as 20 percent disabling 
from August 16, 2002, instability of the right knee, rated as 
10 percent disabling from August 16, 2002, arthritis of the 
right knee, rated as 10 percent disabling from August 16, 
2002,   and fungus infection of the feet, rated as 
noncompensable from October 1, 1971.  The RO assigned a 
combined disability evaluation of 50 percent, effective 
August 16, 2002, for these service-connected disabilities.   

Based on the above, the initial schedular requirements for a 
TDIU pursuant to 38 C.F.R. § 4.16(a) have not been met. The 
Veteran does not have a single service-connected disability 
rated at the 60 percent level, and the combined rating for 
his service-connected disabilities is 50 percent, which does 
not meet the 70 percent combined rating requirement.  
However, in this case, there remains the question of whether 
a TDIU applies on an extra-schedular basis as the result of 
an exceptional or unusual disability picture consistent with 
38 C.F.R. § 4.16 (b).  For a Veteran to prevail on a claim 
for a total compensation rating based on individual 
unemployability on an extra-schedular basis, it is necessary 
that the record reflect some factor which places the case in 
a different category than other Veterans with equal rating of 
disability.  The question is whether the Veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the  Veteran can find employment.  
This is so because a high disability rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment. See Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  Hence, the matter of entitlement to a TDIU on an 
extra-schedular basis requires a remand to the RO for further 
disposition, to include consideration of submission to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service. 

Lastly, while the Veteran was informed in a January 2005 
notice letter that entitlement to TDIU may be established 
based upon schedular consideration under 38 C.F.R. § 4.16(a), 
he was not informed that entitlement to TDIU may be 
established based upon an extra-schedular rating under 38 
C.F.R. §§ 3.321(b)(1) and 4.16(b).  Hence, on remand the 
Veteran should be provided notice of the information and 
evidence not of record that is necessary to substantiate his 
claim for a TDIU, pursuant to 38 C.F.R. §§ 3.321(b)(1) and 
4.16(b) (2008). 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following:

1.  The AMC/RO should send to the Veteran 
a letter requesting that he provide 
sufficient information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
Veteran's claim for a TDIU, to include on 
an extra-schedular basis.  The RO should 
explain the type of evidence that is the 
Veteran's ultimate responsibility to 
submit, to specifically include notice of 
the requirements for establishing a TDIU 
on an extra-schedular basis under 38 
C.F.R. §§ 3.321(b)(1) and 38 C.F.R. 
§ 4.16 (b) (2008).

2.  Thereafter, consideration of 
submitting this TDIU claim to the Under 
Secretary for Benefits or Director of 
Compensation and Pension Service for an 
extra-schedular evaluation under 38 
C.F.R. § 3.321(b)(1) and 38 C.F.R. § 
4.16(b) should be undertaken.  An extra-
schedular rating under 38 C.F.R. § 
3.321(b)(1) is based on the fact that the 
schedular ratings are inadequate to 
compensate for the average impairment of 
earning capacity due to the Veteran's 
disabilities.  Exceptional or unusual 
circumstances, such as frequent 
hospitalization or marked interference 
with employment, are required.  In 
contrast, 38 C.F.R. § 4.16(b) merely 
requires a determination that a 
particular  Veteran is rendered unable to 
secure or follow a substantially gainful 
occupation by reason of his or her 
service-connected disabilities.  See 
VAOPGCPREC 6-96 (Aug. 16, 1996).  If the 
claim is submitted, documentation 
including the response should be in the 
claims folder.  If not submitted, reasons 
why not should be spelled out as part of 
action in the next paragraph.

3.  If the benefit sought on appeal 
remains denied, the  Veteran should be 
provided with a SSOC.  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
December 2008 SSOC.  An appropriate 
period of time should be allowed for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of  Veterans Affairs


